EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with attorney David Heath on 11/16/2021.
The application has been amended as follows:
Withdrawn claims 13-17 have been cancelled.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Currently amended claim 1 is allowed for the reasons provided in Section 24 of the previous Office action, mailed 06/24/2021.
Claim 19 is allowed for the reasons provided in Section 25 of the previous Office action, mailed 06/24/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JRS/
Examiner
Art Unit 1745



/GEORGE R KOCH/Primary Examiner, Art Unit 1745